DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 7-9 and 13 are pending in this application and were examined on their merits.

The rejection of Claims 1-9 and 13 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the Applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 03/01/2021.

The rejection of Claims 5 and 13 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the Applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 03/01/2021.

et al. (2008), cited in the IDS, has been withdrawn due to the Applicant’s amendments to the claims reciting “retinal tissue” filed 03/01/2021.

Response to Arguments

Applicant’s arguments, see Remarks, filed 03/01/2021, with respect to the above rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Claim Interpretation

With regard to Claim 1, the claim element “means” is modified by the functional language “configured to”, with regard to Claim 8, the claim element “unit” is a generic placeholder for “means” and is modified by the functional language “configured to”, with regard to Claims 1 and 4, the claim element “device” is used as a generic placeholder for “means” and is modified by the functional language “configured to”.





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim limitations (Claim 1) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device” in Claims 1 and 4 and “unit” in claim 8.

Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  With regard to Claims 1 and 4, the “readout device” is being interpreted consistent with the Specification at Pg. 7, Paragraph [0088] of the published application, “To this end, the read-out device comprises the light receiver. The light receiver is arranged such that its detection direction is perpendicular to the plane formed by the intersection between the retinal tissue and the light, in order to assure that the light receiver is configured to observe this plane. 
 For example the light receiver might include an optical microscope, the optical path of which is substantially perpendicular to the lightsheet, photomultipliers, photo amplifiers and/or camera systems like CCD-cameras, and the necessary optical components to detect the emitted fluorescent light”. 

 With regard to Claim 1, the influencing means is being interpreted consistent with the Specification at Pg. 9, Paragraph [0103] of the published application; “As illustrated schematically in FIG. 4 retinal tissue 410 may be embedded in influencing means 440 that constitute an environment, such as a solid body, a liquid, a matrix or a phase change material, whose mechanical properties, such as elastic modulus and/or viscosity and/or stress relaxation constants, are controllable.”  With regard to Claim 8, the “control unit” is being interpreted consistent with the Specification at Pg. 9, Paragraph [0109] of the published application; “The control unit may be implemented by a computer or server or any other processor suitable to carry out the below functions”.

If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the neuronal cells" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 7, 9 and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Zhong et al. (2014), cited in the IDS.



Zhong et al. teaches a measurement device (recording chamber) comprising retinal tissue grown from human induced pluripotent stem cells (CB-iPSC6.2 derived RC), having a predetermined initial mixture of different cell types (ganglion, photoreceptors, amacrine and horizontal (Pg. 5, Fig. 3) and having a three-dimensional shape (tissue slice embedded in low-melting point agarose gel [influencing means having a known, controllable form and exerting a physical external influence of determining the shape of the slice] having length/width/depth);
and photoreceptors that change electric potential in response to light stimulus incident on the photoreceptors and a read-out device (patch-clamp) configured to measure and graphically image the response of the photoreceptors via changes in electrical potential (Pg. 10, Fig. 8 and Pg. 12, Column 2, Lines 24-44)

Thus under the interpretations under 35 U.S.C. 112(f) above, the read-out device of Zhong et al. would be considered to be:
configured to measure as neuronal responses of the retinal tissue via changes in the electric potential generated by the neuronal cells, and,
considered to be:  configured to measure as neuronal responses of the retinal tissue image formation capabilities of the retinal tissue, in response to the additional influences exerted by the influencing means, as required by Claim 1;
the influencing means of Zhong et al. would be considered to:  exert additional external influences such as physical, in particular mechanical and/or optical, and/or chemical influences to the neuronal tissue, as required by Claim 1;

and be considered to be:  configured to determine a shape of the neuronal tissue, as required by Claim 1.

With regard to the limitations of Claim 13, “wherein the predetermined initial shape of the neuronal tissue and the predetermined initial mixture of different cell types are obtained by a method comprising: developing organoid cells from stem cells; embedding the organoid cells into an environment with controllable mechanical properties; measuring the shape of the organoid cells either using optical techniques or from the impact of a mechanical interaction between the organoid cells and the environment on the environment; comparing the measured shape of the organoid cells with a predetermined shape; inducing tissue growth and/or deformation in predetermined regions by adjusting the mechanical properties of the environment based on the comparison between the measured shape and the predetermined shape such as to minimize a difference between the measured shape and the predetermined shape; and ending the tissue growth and/or deformation after the difference between the measured shape and the predetermined shape is below a predetermined threshold”, these are product-by-process limitations defining how the instant predetermined initial shape of the neuronal tissue and/or the predetermined initial mixture of different cell types are obtained.  However, the instant predetermined initial shape of the neuronal tissue and/or the predetermined initial mixture of different cell types are the same as the predetermined initial shape of the neuronal tissue and/or the predetermined initial mixture of different cell types of the cited prior art, even if obtained by a different process.  
The MPEP states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Response to Arguments

Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 

The Applicant argues that Zhong only influences photoreceptor cells with a light flash and does not disclose a process using an influencing means that exerts additional external influences and then measuring responses to this additional external influence (Remarks, Pg. 8, Lines 18-21).

This is not found to be persuasive for the following reasons, the Examiner notes that the instant claims are drawn to a device and not to a process of use of the device.  The instant claims do not require “measuring responses” to additional external influence(s).  



As discussed above and in the prior action, Zhong et al. teaches a measurement device (recording chamber) comprising retinal tissue grown from human induced pluripotent stem cells (CB-iPSC6.2 derived RC), having a predetermined initial mixture of different cell types (ganglion, photoreceptors, amacrine and horizontal and having a three-dimensional shape (tissue slice embedded in low-melting point agarose gel [influencing means having a known, controllable form and exerting a physical external influence of determining the shape of the slice] having length/width/depth), thus meeting the claimed limitations.

The Applicant argues that Zhong does not disclose influencing means that are “configured to determine the shape of the retinal tissue”, asserting that the agarose gel of Zhong is not capable of exerting any influence on the cells embedded therein nor can it be used to determine the shape of the tissue embedded therein.  Applicant opines that the agarose gel is used as an embedding medium because it is inert and would not meet the interpretation of “influencing means” provided in the prior action (Remarks, Pg. 8, Lines 21-23 and Pg. 9, Lines 1-8).

This is not found to be persuasive for the following reasons, as discussed in the prior action and above, Zhong et al. teaches a measurement device (recording chamber) comprising retinal tissue grown from human induced pluripotent stem cells, having a three-dimensional shape (tissue slice embedded in low-melting point agarose gel [influencing means having a known, controllable form and exerting a physical external influence of determining the shape of the slice] having length/width/depth).
Therefore, the influencing means of Zhong et al. would be considered to:  exert additional external influences such as physical, in particular mechanical and/or optical, and/or chemical influences to the neuronal tissue, and be considered to be:  configured to determine a shape of the neuronal tissue, as required by Claim 1.  The embedded tissue has physical force exerted on it by the gelling of the agarose medium around it, which would determine the shape of the tissue slice and each tissue slice retains a surrounding portion of the gelled agarose medium.

The Applicant argues that the measurements on the photoreceptors of the retinal tissue of Zhong are not carried out while the photoreceptors are embedded in the agarose gel and therefore there are no influencing means that exert additional external influences during measurement of the photoreceptor response as claimed (Remarks, Pg. 9, Lines 8-20).

This is not found to be persuasive for the following reasons, as discussed above, the retinal tissue is embedded in the agarose gel which surrounds and presses (externally influences) on the tissue.  Each retinal tissue slice therefore, will retain a surrounding agarose gel portion as well on which is performed the photoreceptor light response measurements.



The Applicant argues that Zhong fails to disclose the influencing means as claimed, and that said means allow further insight into the functioning of the in vitro growth of retinal tissue, by allowing analysis of shape changes due to additional external influences.  Applicant notes that the agarose gel of Zhong cannot mechanically interact with the tissue embedded therein, impacting the shape of the tissue.  Applicant concludes that the claimed invention solves the problem of how to improve knowledge in the in vitro growth of retinal tissue not achieved by the prior art (Remarks, Pg. 9, Lines 21-25 and Pg. 10, Lines 1-5).

This is not found to be persuasive for the following reasons, as discussed in the prior action and above, the Examiner maintains that the Zhong reference teaches an influencing means as claimed.  With regard to the Applicant’s arguments that the claimed device “allows further insight into the functioning of the in vitro growth of retinal tissue, by allowing analysis of shape changes due to additional external influences” this is an intended use of the claimed device which does not structurally differentiate the claimed device from that of the prior art.  In response to Applicant's argument that the claimed invention solves the problem of how to improve knowledge in the in vitro growth of retinal tissue not found in the prior art, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhong et al. (2014), cited in the IDS, as applied to Claims 1, 2, 3, 7, 9 and 13 above, and further in view of Meyer et al. (2011) and Holekamp et al. (2008), cited in the IDS.

The teachings of Zhong et al. were discussed above.

Zhong et al. did not teach a measurement device, wherein the changes in electrical potential are caused by changes of cytoplasmic calcium ions in cells of the retinal tissue initiated by retinal photoreceptors and the cells comprise a calcium sensitive fluorescent dye or protein, and the read-out device is configured to measure by light-sheet microscopy, a distribution of the calcium sensitive fluorescent dye or protein within a measured part of the cells of the retinal tissue, as required by Claim 4;



or further comprising a control unit that is configured to compare the measured neuronal responses and/or the determined shape of the retinal tissue with predetermined responses and/or a predetermined shape of the retinal tissue, to generate, based on the comparison, a control signal, and to transmit the control signal to the influencing means; wherein the influencing means are configured to exert physical and/or chemical influences on the neuronal retinal tissue based on the control signal, as required by Claim 8.

Meyer et al. teaches a method wherein retinal cells are grown from stem cells and comprising photoreceptors that change electric potential in response to stimulus and a read-out device (patch-clamp) configured to measure and graphically image the response of the photoreceptors via changes in electrical potential (Pg. 4, Lines 12-24);
and additionally, wherein the retinal cells can comprise a calcium sensitive fluorescent dye (Fura-2 AM) which produces measurable changes in concentration of cytoplasmic calcium/distribution of the calcium-sensitive dye within a measured part of the cells in response to changes in electrical potential due to light stimulus ,as measured by CCD camera (Pg. 4, Lines 25-32).

Holekamp et al. teaches a measurement device (Pg. 663, Figs. 1A and 1C) comprising;


a measurement device comprises a computer (thus meeting the limitations of a control unit configured to compare the measured neuronal responses and/or the determined shape of the neuronal tissue with predetermined neuronal responses and/or a predetermined shape of the neuronal tissue, to generate, based on the comparison, a control signal, and to transmit the control signal to the influencing means) and,
a read-out device (high-speed fluorescence light-sheet OCPI microscope/light receiver, Pg. 662, Column 1, Lines 13-16 and Pg. Pg. 663, Fig. 1A, 1C) configured to measure neuronal responses of the neuronal tissue via changes in the electric potential caused by changes in the concentration of cytoplasmic calcium generated by the neuronal cells in response to chemical stimuli (perfused urine) exerted by the immersion chamber which comprise the calcium sensitive fluorescent dye Oregon-Green BAPTA,
the read-out device/OCPI microscope is configured to:  measure a distribution of the calcium sensitive fluorescent dye within a measured part of the cells of the neuronal tissue, determine changes in the concentration of cytoplasmic calcium ions within the measured part of the cells from the measured distribution of the calcium sensitive fluorescent dye, and to determine the changes in the electric potential within the measured part of the cells from the determined changes in the concentration of cytoplasmic calcium ions (Pg. 664, Fig. 2 and Pg. 669, Column 2, Lines 5-10);
and additionally that OCPI microscopy permits fast imaging at high signal to noise ratios, making it well-suited for detection and quantification of neuronal activity in intact, three-dimensional tissues and its minimal photobleaching permits optical recordings to be made over long times. 
 Further, the technological requirements for OCPI microscopy are not prohibitive, requiring only the microscope, a laser and CCD camera (Pg. 669, Column 1, Lines 20-30).

It would have been obvious to those of ordinary skill before the effective filing date of the claimed invention to modify the measurement device (recording chamber) of Zhong et al. comprising retinal tissue grown from human induced pluripotent stem cells, the retinal tissue comprising photoreceptors that change electric potential in response to light stimulus incident on the photoreceptors and a read-out device (patch-clamp) configured to measure and graphically image the response of the photoreceptors via changes in electrical potential with the use of retinal cells comprising a calcium sensitive fluorescent dye suitable for detecting changes in the concentration of cytoplasmic calcium in the cells in response to light stimulus and as measured by a CCD camera as taught by Meyer et al. because this is no more than the simple substitution of one known element (retinal cells loaded with fluorescent calcium dye) for another (retinal cells) to obtain predictable results (optical measurement of cell cytoplasm calcium flux in response to stimulus). The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;
It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention that as Zhong et al. teaches the use of patch-clamp to detect changes in electrical potential in retinal cells in response to light stimulus and Meyer et al. teaching that patch-clamp and calcium imaging with calcium sensitive fluorescent dye may be utilized in retinal cells to detect changes in the electrical potential of cells due to stimulus, in particular light stimulus with regard to the use of the calcium sensitive fluorescent dye, the two methods are art-recognized equivalent techniques of assessing the change in electrical potential in retinal cells in response to light stimulus.  The MPEP states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)

Motivation to make this substitution would come from the desire of the ordinary artisan to have a visual/optical depiction of the cells calcium-mediated response to stimulus as opposed to a graphical depiction as obtained with patch-clamping.  There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, a device and method for assessing the electrochemical response of stem cell generated retinal cells to light stimulus.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhong et al. and Meyer et al. comprising retinal tissue comprising a calcium-sensitive fluorescent dye, a read-out device (CCD camera) configured to measure by microscopy a distribution of the calcium sensitive dye within part of the cells with the use of a measurement device comprises a computer (thus meeting the limitations of a control unit configured to compare the measured neuronal responses and/or the determined shape of the neuronal tissue with predetermined neuronal responses and/or a predetermined shape of the neuronal tissue, to generate, based on the comparison, a control signal, and to transmit the control signal to the influencing means) and a read-out device (high-speed fluorescence light-sheet OCPI microscope/light receiver configured to measure neuronal responses of the neuronal tissue via changes in the electric potential caused by changes in the concentration of cytoplasmic calcium generated by the neuronal cells in response to a stimuli and which comprise the calcium sensitive fluorescent dye Oregon-Green BAPTA, the read-out device/OCPI microscope is configured to:  measure a distribution of the calcium sensitive fluorescent dye within a measured part of the cells of the neuronal tissue, determine changes in the concentration of cytoplasmic calcium ions within the measured part of the cells from the measured distribution of the calcium sensitive fluorescent dye, and to determine the changes in the electric potential within the measured part of the cells from the determined changes in the concentration of cytoplasmic calcium ions;

 because this is no more than the application of a known technique (computer analyzed OCPI microscopy of fluorescent calcium dye in neural/retinal cells) to a known device (CCD camera microscopy of fluorescent dye in neural cells) ready for improvement to yield predictable results (device comprising control unit/computer, read-out means/OCPI microscope and calcium dye loaded retinal cells).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Holekamp et al. teaches that OCPI microscopy permits fast imaging at high signal to noise ratios, making it well-suited for detection and quantification of neuronal activity in intact, three-dimensional tissues and its minimal photobleaching permits optical recordings to be made over long times.  Further, the technological requirements for OCPI microscopy are not prohibitive, requiring only the microscope, a laser and CCD camera, such as taught by Meyer et al. above.  
There would have been a reasonable expectation of success in making these combinations because all of the references are drawn to methods and/or devices for the analysis of the electrochemical response of neural/retinal cells to stimuli.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        03/12/2021

/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653